Case 1:20-cv-05441-KPF Document 66-3 Filed 08/04/20 Page 1 of 2




                Exhibit 3
         Case 1:20-cv-05441-KPF Document 66-3 Filed 08/04/20 Page 2 of 2



From: Saint-Fort, Dominique (Law) <dosaint@law.nyc.gov>
Sent: Tuesday, August 4, 2020 9:07 AM
To: Coles, Anthony P. <anthony.coles@us.dlapiper.com>
Cc: Saleski, Courtney <Courtney.Saleski@us.dlapiper.com>; Quinn, Rebecca Jo (Law)
<rquinn@law.nyc.gov>
Subject: UFOA et al. v. de Blasio, et al.

[EXTERNAL]

Tony,

Allow this email to confirm that Defendants do not agree to enter into the stipulation Plaintiffs proposed
in their July 31, 2020 letter to the Court, annexed as Exhibit A. See ECF Dkt. No. 63.

With discovery closing at the end of the week, the 30(b)(6) depositions must be scheduled as soon as
possible. Defendants have identified the following witnesses:
   • NYPD- Lesa Moore, Agency Attorney, FOIL Litigation Supervisor
   • CCRB- Kerry Jamieson, Assistant General Counsel, Agency Privacy Officer and Records Access
        Appeals Officer
   • DOC- Laura Mello, Senior Counsel, FOIL Officer
   • FDNY- Sheryl E. Montour, Records Access Officer

All of the witnesses identified above are fairly flexible for the remainder of the week. Lesa Moore,
however, is only available after noon on Wednesday and Thursday, but is otherwise available.

Please provide us with Plaintiffs availability so that we can schedule the depositions by the end of the
day.

Best,

Dominique F. Saint-Fort
Senior Counsel | New York City Law Department
Labor and Employment Law Division
100 Church Street, Rm 2-186 | New York, New York 10007
Ph: (212) 356-2444 | Fax: (212) 356-2349
dosaint@law.nyc.gov

CONFIDENTIALITY NOTICE: This e-mail message is intended only for the person or entity to which it is
addressed and may contain CONFIDENTIAL or PRIVILEGED material. Any unauthorized review, use,
disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender
by reply e-mail and destroy all copies of the original message. If you are the intended recipient but do
not wish to receive communications through this medium, please so advise the sender immediately.
